DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integral handle positioned at a center of the planar sheet between longitudinal rows of container receiving apertures” in claim 1, “handle extends from a center portion of the planar sheet that is between and perpendicular to longitudinal rows of the container receiving apertures” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that none of the drawings show the claimed relationship of the handle between longitudinal rows of container receiving apertures and perpendicular to longitudinal rows of container receiving apertures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 11-13, 15-16, 21-22, 24-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, there is no support in the original disclosure for an integral handle positioned at a center of the planar sheet between longitudinal rows of container receiving apertures and there is no support in the original disclosure for a panel shaped in a form of a bottle shape.  Regarding claim 16, there is no support for a handle extending from a center portion of the planar sheet that is between and perpendicular to longitudinal rows of the container receiving apertures and there is no support in the original disclosure for a panel shaped in a form of a bottle shape.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 11-13, 15-16, 21-22, 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims are unclear due to lack of description in the original disclosure for an integral handle positioned at a center of the planar sheet between longitudinal rows of container receiving apertures.  It is unclear what handle the applicant is referring to since applicant has disclosed that a handle can also be the panel and furthermore, the drawings do not show any handle between longitudinal rows of container receiving apertures.  The handle described as numeral (60) in the original disclosure is shown to be along the longitudinal edge of the sheet (Figs 3-4) and thus it is unclear how the handle would be between the rows of container receiving apertures since the handle lies outside the longitudinal rows of container receiving apertures.  Furthermore, the recitation of the panel shaped in a form of a bottle shape is unclear because there is no technical definition for a bottle shape since bottles can come in infinite possibility of shapes and furthermore the drawings do not show a panel shaped as a bottle because at best, if one was to interpret Fig 1 as showing a “bottle shape”, the panel appears to only show portions of the perimeter of what appears to be a bottle and thus the panel being in the form of a bottle shape would not even describe the panel of Fig 1.  In addition, it is unclear how a handle can be both between and perpendicular to longitudinal rows of container apertures due to the lack of description for such a handle.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 4, 6, 11, 13-16, 21, 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,182,821 to Olsen.
Regarding claim 1, 11, 16, Olsen discloses a carrier 10 for containers 5, wherein the carrier includes planar plastic sheet 15 having a plurality of container apertures 20 arranged longitudinally and transversely therein, an integral handle (A, Fig 2 below) positioned at a center of the planar sheet between longitudinal rows of container receiving apertures, wherein the handle extends from a center portion of the planar sheet that is between and perpendicular to longitudinal rows of container receiving apertures (20, Fig 1),  a plurality of containers comprising bottles (5), each positioned within a corresponding one of the plurality of container apertures (Fig 2), and panel (35,30) integrally formed with plastic sheet 15, extending outward from edge 40, and generally flat and parallel with respect to one or more of the containers (Fig 2) and having asymmetric side 45. See Olsen col. 3, Il. 24—32, Olsen, Fig. 1. Olsen further illustrates panel (handle) 35 as having a curved non-linear outer edge or outer peripheral side in the shape of the letter “C.” See id. Although Olsen does not disclose that the curved non-linear outer edge (as per claim 1) or outer peripheral side (as per claim 16) is in the shape of a product name, a trademark, or a tradename, such a difference does not patentably distinguish the claimed invention from Olsen. See In re Seid, 161 F.2d 229, 231 (CCPA 1947) (finding that a particular shape and arrangement lacks mechanical function and therefore cannot be relied on to distinguish structural claims over the prior art). Modifying Olsen’s “C” shaped non- linear outer edge (as per claim 1) or outer peripheral side (as per claim 16) to have the shape of a product name, a trademark, or a tradename is merely an aesthetic modification without a mechanical or technical function and, thus, cannot impart patentability. The Specification does not indicate that forming the non-linear outer edge (as per claim 1) or outer peripheral side (as per claim 16) of panel 50 to have the shape of a product name, a trademark, or a tradename provides any unexpected result as compared to other shapes such as product property, promotional shape, alpha-numeric characters, symbols, and fanciful design. See Spec. 4, Il. 10-13.
In particular, the Specification does not indicate that the shape of a product name, a trademark, or a tradename of the claimed non-linear outer edge (as per claim 1) or outer peripheral side (as per claim 16) serves a technical or mechanical purpose. Rather, the Specification states that the intention of forming the panel in the shape of a product name, a trademark, or a tradename is to provide “promotional properties,” 1.e., advertising, and, thus, “to draw attention to the product.” Spec. 1, Il. 19-21, 25; Spec. 2, Il. 4-7. Hence, the claimed panel (handle) would function as a handle regardless of whether it is shaped in the form of the letter “C,” as per Olsen’s, or in the form of a product name, a trademark, or a tradename. Moreover, a skilled artisan would readily recognize that Olsen’s “C” shaped panel (handle) 35 already has “promotional properties” as well using label 25 for providing pricing information. See Olsen, col. 3, Il. 53—55, Fig. 1.
As such, it would have been obvious for a skilled artisan to form the curved non-linear outer edge (as per claim 1) or outer peripheral side (as per claim 16) of Olsen’s panel (handle) 35 in the shape of a product name, a trademark, or a tradename because the claimed shape is not of functional significance and accomplishes the same purpose as the Olsen’s shape.


    PNG
    media_image1.png
    457
    544
    media_image1.png
    Greyscale

Regarding claim 2, Olsen further discloses longitudinal panel length (the length being measured vertically in Fig 1) less than longitudinal sheet length (Fig 1).
Regarding claim 4, Olsen further discloses an integral handle (30) between the longitudinal rows of apertures, the integral handle capable of conveying product name, trademark, tradename (Fig 1) such as ‘Coke;, in the instant case, the curved outline of the handle can be a peripheral portion of the curved ‘C’ in coke.
Regarding claim 6, Olsen further discloses the panel (35) has an asymmetric shape (see left side 45, Fig 1).
Regarding claim 13, Olsen further discloses two panels (30, 35) are positioned across the package, each panel corresponding with (near) a rank of transverse container receiving apertures (right, left, Fig 1).
Regarding claim 14, Olsen further discloses a handle (35/30).
Regarding claim 15, the modified Olsen further discloses the handle (35) having an opening that can be made by die-cutting, and is shaped to form a portion of the product name, shape, trademark and tradename because the claimed shape is not of functional significance and accomplishes the same purpose as the Olsen’s shape.
Regarding claim 21, the modified Olsen further discloses the non-linear outer edge (A) can be a first side (left side) of a product name, trademark, tradename and the panel comprises a non-linear cutout (B, Fig 1 below) forming an opposite second side (right side) of the product name, trademark, tradename such as ‘Coke’.


    PNG
    media_image2.png
    740
    607
    media_image2.png
    Greyscale


Regarding claim 24, Olsen further discloses plurality of containers comprising bottles (5) and non linear outer edge forms a peripheral side of a bottle shape since the bottle (5) is curved and non-linear outer edge (A, Fig 1 above) is also curved.
Regarding claim 25, Olsen further discloses handle (30/35) having a die cut opening (B, Fig 1 below) shaped to form a second outer peripheral side of the bottle shape (straight side of a bottle) opposite first outer peripheral side (curved portion A, Fig 1 above).
Regarding claim 26, Olsen further discloses wherein the panel (30, Fig 2 above) and the handle (A, Fig 2 above) extend perpendicularly from the planar sheet between the containers (5) and the longitudinal rows of container receiving apertures (20) (Fig 2 above).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen in view of US Patent No. 5,944,174 to Marco.
Regarding claim 12, Olsen further discloses weakened areas (openings) on the panel to provide a handhold while grasped therein but does not teach the openings to comprise slits to form the weakened portions such that they still providing billboard space (25, Fig 1) on the panel or remain on the panel.  Marco discloses a carrier (10, Fig 1) and in particular discloses rather than openings, weakened areas defined by perforations in the plastic material (slits 52) to form handle cutouts such that they remain on the panel beforehand and thus capable of providing billboard space before use.  One of ordinary skill in the art would have found it obvious to substitute the handle openings of Olsen with handle slits as taught by Marco as an obvious substitution of functionally equivalent parts in order to allow for more resilient packaging device when fully loaded with containers and spread the load around and contribute to a comfortable feel in handling (col. 4, ll. 15-20).

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a handle at a center of the sheet between/perpendicular to longitudinal aperture rows.  Assuming arguendo that applicant has support for such a handle, as pointed out in the marked Fig 2 above, Olsen discloses an integral handle (A) that is part of the planar sheet and located between/perpendicular the longitudinal aperture rows.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735